Exhibit 10.602

 

Executive Change-in-Control

Severance Plan

 

Chiron Corporation

 

January 2001

 

(As Amended and Restated Effective December 1, 2005)

 

TIER I – Chief Executive Officer

 

--------------------------------------------------------------------------------


 

Contents

 

Article 1. Establishment, Term, and Purpose

1

 

 

Article 2. Definitions

1

 

 

Article 3. Participation

5

 

 

Article 4. Severance Benefits

5

 

 

Article 5. Form and Timing of Severance Benefits

7

 

 

Article 6. Excise Tax Equalization Payment

8

 

 

Article 7. The Company’s Payment Obligation

9

 

 

Article 8. Arbitration

9

 

 

Article 9. Successors and Assignment

10

 

 

Article 10. Miscellaneous

10

 

i

--------------------------------------------------------------------------------



 


CHIRON CORPORATION
EXECUTIVE CHANGE-IN-CONTROL SEVERANCE PLAN
(AS AMENDED AND RESTATED EFFECTIVE DECEMBER 1, 2005)


 


ARTICLE 1. ESTABLISHMENT, TERM, AND PURPOSE


 

1.1                         Establishment of the Plan. Chiron Corporation
(hereinafter referred to as the “Company”) hereby establishes a
change-in-control severance plan to be known as the “Chiron Corporation
Executive Change-in-Control Severance Plan” (the “Plan”).

 

1.2                         Term of the Plan. This Plan will commence upon
December 9, 2000 (the “Effective Date”) and shall continue in effect for two (2)
full calendar years. However, at the end of such two (2) year period and, if
extended, at the end of each additional year thereafter, the term of this Plan
shall be extended automatically for one (1) additional year, unless the
Committee delivers written notice six (6) months prior to the end of such term,
or extended term, to each Participant, that the Plan will not be extended.
However, in the event a Change in Control occurs during the original or any
extended term, this Plan will remain in effect, solely with respect to
obligations relating to such Change in Control, for the longer of: (i) two (2)
years beyond the month in which such Change in Control occurred; or (ii) until
all obligations of the Company hereunder have been fulfilled, and until all
benefits required hereunder have been paid to Participants.

 

The Plan was amended and restated effective December 1, 2005, to comply with the
provisions of Section 409A of the Internal Revenue Code (the “Code”). The Plan
is intended to comply with the provisions of Code Section 409A and shall be
administered and operated in conformity with those provisions and applicable
Treasury Regulations.

 

1.3.                      Purpose of the Plan. The purpose of the Plan is to
provide certain key employees of the Company with greater incentive to remain in
the employ of the Company, particularly in the event of any possible change or
threatened change in control of the Company.

 


ARTICLE 2. DEFINITIONS


 

Whenever used in this Plan, the following terms shall have the meanings set
forth below and, when the meaning is intended, the initial letter of the word is
capitalized.

 

2.1                         “Base Salary” as of any date means the annual rate
of a Participant’s base salary, excluding amounts received under incentive or
other bonus plans, computed before any deferrals or pre-or post-tax payroll
deductions.

 

2.2                         “Beneficial Owner” shall have the meaning ascribed
to such term in Rule 13d-3 of the General Rules and Regulations under the
Exchange Act.

 

2.3                         “Beneficiary” means the persons or entities
designated or deemed designated by the Participant pursuant to Section 9.2
herein.

 

2.4                         “Board” means the Board of Directors of the Company.

 

1

--------------------------------------------------------------------------------


 

2.5                         “Cause” means:

 

(a)                            The Participant’s willful and continued failure
to substantially perform his/her duties with the Company (other than any such
failure resulting from Disability or occurring after issuance by the Participant
of a Notice of Termination for Good Reason), after a written demand for
substantial performance is delivered to the Participant that specifically
identifies the manner in which the Company believes that the Participant has
willfully failed to substantially perform his/her duties, and after the
Participant has failed to resume substantial performance of his/her duties on a
continuous basis within thirty (30) calendar days of receiving such demand;

 

(b)                           The Participant’s material act of dishonesty,
fraud or embezzlement against the Company, unauthorized disclosure of
confidential information or trade secrets of the Company or an affiliate
(whether or not in violation of any confidentiality agreement) or other willful
conduct (other than conduct covered under (i) above) that is demonstrably
injurious to the Company, monetarily or otherwise; or

 

(c)                            The Participant’s having been convicted of a
felony.

 

For purposes of this subparagraph, no act, or failure to act, on the
Participant’s part shall be deemed “willful” unless done, or omitted to be done,
by the Participant not in good faith and without reasonable belief that the
action or omission was in the best interests of the Company.

 

2.6                         “Change in Control” of the Company shall be deemed
to have occurred as of the first day during the term of this Plan that any one
or more of the following conditions is satisfied and regulatory approval has
been granted if necessary:

 

(a)                            The “beneficial ownership” (as defined in Rule
13d-3 under the Exchange Act) of securities representing more than thirty
percent (30%) of the combined voting power of all securities of the Company is
acquired, directly or indirectly, by a Person (other than the Company, any
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or an affiliate thereof, or any corporation owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company); or

 

(b)                           During any period of two (2) consecutive years,
individuals who at the beginning of such period constitute the Board of
Directors and any new director (other than a director designated by a person who
has entered into an agreement with the Company to effect a transaction described
in paragraph (a) or (b) of this section) whose election by the Board of
Directors or nomination for election by the Company’s stockholders was approved
by a vote of at least two-thirds of the directors then still in office who
either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority thereof; or

 

(c)                            The stockholders of the Company approve a
definitive agreement to sell or otherwise dispose of all or substantially all of
its assets, or adopt a plan for liquidation, provided that such sale or
liquidation has not been abandoned.

 

2

--------------------------------------------------------------------------------


 

Notwithstanding anything else contained herein to the contrary, in no event
shall a Change in Control be deemed to have occurred by reason of a purchase, or
series of purchases of Company stock by Novartis or its successor such that the
acquiring entity remains subject to the terms of that certain Governance
Agreement dated as of January 5, 1995, as amended through December 9, 2000,
provided the acquiring entity’s Company stock holdings, direct or indirect, in
the aggregate, represent seventy-nine percent (79%) or less of the combined
voting power of all outstanding Company securities.

 

However, in no event shall a Change in Control be deemed to have occurred, with
respect to the Participant, if the Participant is part of a purchasing group
that consummates the Change-in-Control transaction. The Participant shall be
deemed “part of a purchasing group” for purposes of the preceding sentence if
the Participant is an equity participant in the purchasing company or group
(except for: (i) passive ownership of less than three percent (3%) of the stock
or other equity of the purchasing company; or (ii) ownership of equity
participation in the purchasing company or group which is otherwise not
significant, as determined prior to the Change in Control by a majority of the
nonemployee continuing Directors).

 

2.7                         “Code” means the United States Internal Revenue Code
of 1986, as amended, and any successors thereto.

 

2.8                         “Committee” means the Compensation Committee of the
Board or any other committee appointed by the Board to perform the functions of
the Compensation Committee for purposes of administering this Plan.

 

2.9                         “Company” means Chiron Corporation, a Delaware
corporation, or any successor thereto as provided in Article 9 herein.

 

2.10                  “Disability” means complete and permanent inability by
reason of illness or accident to perform the duties of the occupation at which
the Participant was employed when such disability commenced, where inability is
expected to last one year or longer.

 

2.11                  “Effective Date” means the date of this Plan set forth
above.

 

2.12                  “Effective Date of Termination” means the date on which a
Qualifying Termination occurs which triggers the payment of Severance Benefits
hereunder.

 

2.13                  “Exchange Act” means the United States Securities Exchange
Act of 1934, as amended.

 

2.14                  “Good Reason” shall mean, without the Participant’s
express written consent, the occurrence of any one or more of the following:

 

(a)                            The assignment of the Participant to duties
materially inconsistent with the Participant’s authorities, duties,
responsibilities as an employee of the Company, or a material reduction in the
nature or status of the Participant’s authorities, duties, or responsibilities
than those in effect immediately preceding the Change in Control;

 

(b)                           The Company’s requiring the Participant to be
based at a location which is at least fifty (50) miles further from the
Participant’s current primary residence

 

3

--------------------------------------------------------------------------------


 

than is such residence from the Company’s current headquarters, except for
required travel on the Company’s business to an extent substantially consistent
with the Participant’s business obligations as of the Effective Date;

 

(c)                            A material reduction in the Participant’s Base
Salary or bonus opportunity as in effect on the Effective Date or as the same
shall be increased from time to time;

 

(d)                           A material reduction in the Participant’s level of
participation in any of the Company’s short- and/or long-term incentive
compensation plans, or employee benefit or retirement plans, policies,
practices, or arrangements in which the Participant participates immediately
preceding the Change in Control; provided, however, that reductions in the
levels of participation in any such plans shall not be deemed to be “Good
Reason” if the Participant’s reduced level of participation in each such program
remains substantially consistent with the average level of participation of
other executives who have positions commensurate with the Participant’s
position.

 

For purposes of this Plan, long-term incentive plans shall mean the Chiron
Executive Long-Term Incentive Plan, the 1991 Stock Option Plan, and any other
similar plans instituted by the Company;

 

(e)                            The failure of the Company to obtain a
satisfactory agreement from any successor to the Company to assume and agree to
perform this Agreement, as contemplated in Article 10 herein; or

 

(f)                              Any termination of Participant’s employment by
the Company that is not effected pursuant to a Notice of Termination.

 

The existence of Good Reason shall not be affected by the Participant’s
temporary incapacity due to physical or mental illness not constituting a
Disability. However, the occurrence of an event set forth in (a) through(f)
above shall not constitute Good Reason if the Company has cured such event
within fifteen (15) days of receipt of written notice from the Participant that
such event has occurred and constitutes Good Reason.

 

2.15                  “Notice of Termination” shall mean a written notice which
shall indicate the specific termination provision in this Plan relied upon, and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Participant’s employment under the
provision so indicated.

 

2.16                  “Participant” means an employee of the Company who
fulfills the eligibility and participation requirements, as provided in Article
3 herein.

 

2.17                  “Person” shall have the meaning ascribed to such term in
Section 3(a)(9) of the Exchange Act and used in Sections 13(d) and 14(d)
thereof, including a “group” as provided in Section 13(d).

 

2.18                  “Qualifying Termination” means any of the events described
in Section 4.2 herein.

 

4

--------------------------------------------------------------------------------


 

2.19                  “Severance Benefits” means the payment of severance
compensation as provided in Section 4.3 herein.

 

2.20                  “Target Bonus” shall mean the target bonus amount
established under the Company’s annual incentive plan.

 


ARTICLE 3. PARTICIPATION


 

3.1                         Eligible Employees. Individuals eligible to
participate in the Plan shall include all key employees of the Company, as
determined by the Committee in its sole discretion.

 

3.2                         Participation. Subject to the terms of the Plan, the
Committee may, from time to time, select from all eligible employees those who
shall participate in the Plan.

 


ARTICLE 4. SEVERANCE BENEFITS


 

4.1                         Right to Severance Benefits. A Participant shall be
entitled to receive from the Company Severance Benefits, as described in
Section 4.3 herein, if (i) there has been a Change in Control of the Company,
(ii) within twenty-four (24) calendar months following the Change in Control, a
Qualifying Termination of the Participant has occurred, and (iii) Participant
has executed a Release, as described in Section 4.8 herein. The benefits
provided under this Plan shall be reduced to the extent similar benefits are
provided under the Chiron Corporation Executive Officer Severance Plan or any
other severance protection arrangements provided by the Company either as a plan
or in the form of individual agreement or contract.

 

The Participant shall not be entitled to receive Severance Benefits if he/she is
terminated for Cause, or if his/her employment with the Company ends due to
death or Disability or due to a voluntary termination of employment by the
Participant without Good Reason.

 

4.2                         Qualifying Termination. The term Qualifying
Termination means any of the following events:

 

(a)                            An involuntary termination of the Participant’s
employment by the Company for reasons other than Cause, death or Disability
pursuant to a Notice of Termination delivered to the Participant by the Company;

 

(b)                           A voluntary termination by the Participant for
Good Reason pursuant to a Notice of Termination delivered to the Company by the
Participant; provided that, if upon receiving such Notice of Termination, the
Company requests that the Participant remain an employee for a period ending no
later than six (6) months following the date of the Change in Control (the
“Transition Employment Period”) with compensation and benefits equal to or
greater than the Participant’s compensation and benefits immediately before the
Qualifying Termination (or, if more favorable to the Participant, immediately
before the Change in Control), the Participant will not be deemed to have a
Qualifying Termination unless he or she remains employed throughout the
Transition Employment Period or Executive’s employment earlier terminates due to
death, Disability or involuntary termination by the Company for reason other
than Cause.

 

5

--------------------------------------------------------------------------------


 

4.3                         Description of Severance Benefits. In the event the
Participant becomes entitled to receive Severance Benefits, as provided in
Sections 4.1 and 4.2 herein, the Company shall pay to the Participant and
provide him/her with the following:

 

(a)                            An amount equal to three (3) times the highest
rate of the Participant’s annualized Base Salary in effect immediately preceding
the Change in Control.

 

(b)                           An amount equal to three (3) times the
Participant’s highest target bonus established for the year immediately
preceding the Change in Control.

 

(c)                            An amount equal to the Participant’s unpaid Base
Salary, any unpaid bonus earned before the year in which the termination occurs,
a pro rata amount of the Participant’s Target Bonus for the year in which the
termination occurs, and accrued but unused paid time off in accordance with
company policy through the Effective Date of Termination.

 

(d)                           A continuation of the welfare benefits of medical,
dental, vision, life and accidental death and dismemberment, and disability
insurance coverage for three (3) full years after the Effective Date of
Termination. All benefits shall be provided to the Participant at the same
premium cost, and at the same coverage level, as in effect as of the
Participant’s Effective Date of Termination. However, in the event the premium
cost and/or level of coverage shall change for all employees of the Company, or
for management employees with respect to supplemental benefits, the cost and/or
coverage level, likewise, shall change for the Participant in a corresponding
manner. The Company may satisfy its obligation to provide a continuation of
health care benefits by paying that portion of the Participant’s premiums
required under Consolidated Omnibus Budget Reconciliation Act (“COBRA”) that
exceed the amount of premiums that the Participant would have been required to
pay for continuing coverage had he or she continued in employment. The period of
continuation of health benefits will in all events count towards the period for
which health care coverage is required to be provided under COBRA. If the
Company is not reasonably able to continue these benefits under the Company’s
plans, the Company may provide similar coverage under other vehicles or may, in
lieu thereof, pay the Participant an amount equal to the value of these
benefits.

 

The continuation of these welfare benefits shall be discontinued prior to the
end of the three (3) year period in the event the Participant has available
substantially similar benefits at a comparable cost from a subsequent employer,
as determined by the Committee.

 

(e)                            All long-term incentive awards will vest in
accordance with the terms of the plan or program under which they were granted.

 

The aggregate vested benefits accrued by the Participant as of the Effective
Date of Termination under all other savings and retirement plans sponsored by
the Company shall be distributed pursuant to the terms of the applicable plans.

 

4.4                         Termination for Disability. Following a Change in
Control of the Company, if a Participant’s employment is terminated due to
Disability, the Participant shall receive his/her Base Salary through the
Effective Date of Termination, at which point in time the Participant’s benefits

 

6

--------------------------------------------------------------------------------


 

shall be determined in accordance with the Company’s disability, retirement,
insurance, and other applicable plans and programs then in effect.

 

4.5                         Termination for Death. Following a Change in Control
of the Company, if the Participant’s employment is terminated by reason of
his/her death, the Participant’s benefits shall be determined in accordance with
the Company’s survivor’s benefits, insurance, and other applicable programs of
the Company then in effect.

 

4.6                         Termination for Cause or Other Than for Good Reason.
Following a Change in Control of the Company, if the Participant’s employment is
terminated either: (a) by the Company for Cause; or (b) by the Participant
(other than for Good Reason under circumstances giving rise to a Qualifying
Termination described in Section 4.2(b) herein), the Company shall pay the
Participant his/her full Base Salary and accrued but unused paid time off in
accordance with company policy through the Effective Date of Termination, at the
rate then in effect, plus all other amounts to which the Participant is entitled
under any compensation plans of the Company, at the time such payments are due.

 

4.7                         Notice of Termination. Any termination of employment
by the Company or by the Participant for Good Reason shall be communicated by a
Notice of Termination.

 

4.8                         Release. The Severance Benefits are in consideration
of Participant’s release of all claims against the Company and its employees and
agents, in the form provided by the Company and in substantially the form as
attached hereto as Exhibit A (the “Release”). If the Participant does not
properly execute the Release within forty-five (45) days of the Notice of
Termination or if the Participant effectively revokes it, he or she will not be
entitled to any Severance Benefits.

 


ARTICLE 5. FORM AND TIMING OF SEVERANCE BENEFITS


 

5.1                         Form and Timing of Cash Severance Benefits. The
Participant may elect to receive the cash Severance Benefits described in
Sections 4.3(a), 4.3(b), and 4.3(c) herein in a single lump sum or in the form
of salary continuation pursuant to the Company’s normal payroll practice. The
election must be made on or prior to December 30, 2005 on such forms as provided
by the Company and shall become irrevocable once made. If no election is made on
or prior to December 30, 2005, the cash severance payments shall be made in a
lump sum. Any lump sum payments shall be paid, and salary continuation payments
shall commence, as soon as practicable following the latest of (i) the Effective
Date of Termination, (ii) the date that the Participant executes the Release or
(iii) the last day following Participant’s execution of the Release that the
Participant may, by its terms, revoke, but in no event beyond thirty (30) days
from such date.

 

5.2                         Deferred Commencement Date for Key Employees.
Notwithstanding any provision to the contrary in the Plan, to the extent
required to avoid a prohibited distribution under Code Section 409(A)(2), no
Severance Benefits to which the Participant becomes entitled under the Plan
shall be made prior to the earlier of (i) the expiration of the six (6)-month
period measured from the date of the Participant’s “separation from service” (as
defined under Code Section 409(A) and regulations thereunder) or (ii) the death
of the Participant if the Participant is at the time a “key employee” within the
meaning of that term under Code Section 409A. Upon the expiration of the
applicable Code Section 409(A)(2) deferral period, all Severance Benefits
otherwise payable in a lump sum and

 

7

--------------------------------------------------------------------------------


 

deferred pursuant to this section shall be paid in a lump sum. All Severance
Benefits deferred under this section and otherwise payable in the form of salary
continuation shall be paid by the end of the first month following the
expiration of the Code Section 409(A)(2) deferral period. In the event of the
Participant’s death, any Severance Benefits deferred under this section shall be
paid to the personal representative of the Participant’s estate as soon as
practicable but in all events within sixty (60) days after the date of the
Participant’s death. For purposes of determining the individuals who will be key
employees under the Plan, the identification date shall be December 31 of each
calendar year.

 

5.3                         Withholding of Taxes. The Company shall be entitled
to withhold from any amounts payable under this Plan all taxes as legally shall
be required (including, without limitation, any United States federal taxes and
any other state, city, or local taxes).

 

5.4                         409A Compliance. Notwithstanding any other
provisions to the contrary, the Participant will not receive any payments or
benefits under the Plan earlier than permitted by Code Section 409A or later
than the latest date permitted by Code Section 409A in order to avoid taxation
under Code Section 409A.

 


ARTICLE 6. EXCISE TAX EQUALIZATION PAYMENT


 

6.1                         Excise Tax Equalization Payment. In the event that
the Participant becomes entitled to Severance Benefits or any other payment or
benefit under this Plan, or under any other agreement with or plan of the
Company (in the aggregate, the “Total Payments”), if all or any part of the
Total Payments will be subject to the tax (the “Excise Tax”) imposed by Section
4999 of the Code (or any similar tax that may hereafter be imposed), the Company
shall pay to the Participant in cash an additional amount (the “Gross-Up
Payment”) such that the net amount retained by the Participant from the Total
Payments and the Gross-Up Payment after deduction of any Excise Tax upon the
Total Payments and any federal, state, and local income and employment tax,
penalties, interest, and Excise Tax upon the Gross-Up Payment provided for by
this Section 6.1 (including FICA), shall be equal to the Total Payments. Such
payment shall be made by the Company to the Participant as soon as practicable
following the latest of (i) the Effective Date of Termination (or, with respect
to any Total Payments to a key employee deferred under Section 5.2 herein, the
end of the Code Section 409A deferral period) or (ii) the date that the
Participant executes the Release or (iii) the last day following Participant’s
execution of the Release that the Participant may, by its terms, revoke, but in
no event beyond thirty (30) days from such date.

 

6.2                         Tax Computation. For purposes of determining whether
any of the Total Payments will be subject to the Excise Tax and the amounts of
such Excise Tax:

 

(a)                            Any other payments or benefits in the nature of
compensation received or to be received by the Participant in connection with a
Change in Control of the Company or the Participant’s termination of employment
(whether pursuant to the terms of this Plan or any other plan, arrangement, or
agreement with the Company or otherwise) shall be treated as “parachute
payments” within the meaning of Section 280G(b)(2) of the Code, and all “excess
parachute payments” within the meaning of Section 280G(b)(1) shall be treated as
subject to the Excise Tax, unless in the opinion of tax counsel as supported by
the Company’s independent auditors and acceptable to the Participant, such other

 

8

--------------------------------------------------------------------------------


 

payments or benefits (in whole or in part) do not constitute parachute payments,
or unless such excess parachute payments (in whole or in part) represent
reasonable compensation for services actually rendered within the meaning of
Section 280G(b)(4) of the Code in excess of the base amount within the meaning
of Section 280G(b)(3) of the Code, or are otherwise not subject to the Excise
Tax;

 

(b)                           The amount of the Total Payments which shall be
treated as subject to the Excise Tax shall be equal to the lesser of: (i) the
total amount of the Total Payments; or (ii) the amount of excess parachute
payments within the meaning of Section 280G(b)(1) (after applying clause (a)
above); and

 

(c)                            The value of any noncash benefits or any deferred
payment or benefit shall be determined by the Company’s independent auditors in
accordance with the principles of Sections 280G(d)(3) and (4) of the Code.

 

For purposes of determining the amount of the Gross-Up Payment, the Participant
shall be deemed to pay federal income taxes at the highest marginal rate of
federal income taxation (including the effects of applicable phase-outs of
deductions and other benefits) in the calendar year in which the Gross-Up
Payment is to be made, and state and local income taxes at the highest marginal
rate of taxation in the state and locality of the Participant’s residence on the
Effective Date of Termination.

 

6.3                         Subsequent Recalculation. In the event the
Participant ultimately owes more Excise Tax on the Total Payments and the
Gross-Up Payments than computed by the Company under Section 6.1 herein, the
Gross-Up Payment shall be recalculated based on the actual Excise Tax. Any such
additional Gross-up Payments shall be made as soon as practicable following the
date of such recalculation and in all events prior to March 15 of the calendar
year following the year of determination of such additional payments.

 


ARTICLE 7. THE COMPANY’S PAYMENT OBLIGATION


 

The Company’s obligation to make the payments and the benefits provided for
herein, to the extent that the Participant qualifies for such payments and
benefits under the terms of this Plan, shall be absolute and unconditional, and
shall not be affected by any circumstances, including, without limitation, any
offset, counterclaim, recoupment, defense, or other right which the Company may
have against the Participant or anyone else.

 

The Participant shall not be obligated to seek other employment in mitigation of
the amounts payable or arrangements made under any provision of this Plan, and
the obtaining of any such other employment shall in no event effect any
reduction of the Company’s obligations to make the payments and arrangements
required to be made under this Plan, except to the extent provided in
Section 4.3(d) herein.

 


ARTICLE 8. ARBITRATION


 

Any dispute or controversy arising under or in connection with this Plan shall
be settled by arbitration, conducted before a panel of three (3) arbitrators
sitting in a location selected by the

 

9

--------------------------------------------------------------------------------


 

Participant within fifty (50) miles from the location of his/her employment with
the Company, in accordance with the rules of the American Arbitration
Association then in effect.

 

Judgment may be entered on the award of the arbitrator in any court having
proper jurisdiction. All expenses of such arbitration, including the fees and
expenses of the counsel for the Participant, shall be borne by the Company.

 


ARTICLE 9. SUCCESSORS AND ASSIGNMENT


 

9.1                         Successors to the Company. The Company will require
any successor (whether direct or indirect, by purchase, merger, consolidation,
or otherwise) of all or substantially all of the business and/or assets of the
Company or of any division or subsidiary thereof to expressly assume and agree
to perform the Company’s obligations under this Plan in the same manner and to
the same extent that the Company would be required to perform them if no such
succession had taken place.

 

9.2                         Assignment by the Participant. This Plan shall inure
to the benefit of and be enforceable by the Participant’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees, and legatees. If the Participant dies while any amount would still be
payable to him/her hereunder had he/she continued to live, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Plan to the Participant’s Beneficiary. If the Participant has not named a
Beneficiary, then such amounts shall be paid to the Participant’s devisee,
legatee, or other designee, or if there is no such designee, to the
Participant’s estate.

 


ARTICLE 10. MISCELLANEOUS


 

10.1                  Employment Status. Except as may be provided under any
other agreement between the Participant and the Company, the employment of the
Participant by the Company is “at will,” and may be terminated by either the
Participant or the Company at any time and for any or no reason, subject to
applicable law.

 

10.2                  Beneficiaries. The Participant may designate one or more
persons or entities as the primary and/or contingent Beneficiaries of any
Severance Benefits owing to the Participant under this Plan. Such designation
must be in the form of a signed writing acceptable to the Committee. The
Participant may make or change such designations at any time.

 

10.3                  Severability. In the event any provision of this Plan
shall be held illegal or invalid for any reason, the illegality or invalidity
shall not affect the remaining parts of the Plan, and the Plan shall be
construed and enforced as if the illegal or invalid provision had not been
included. Further, the captions of this Plan are not part of the provisions
hereof and shall have no force and effect.

 

10.4                  Modification. No provision of this Plan may be modified,
waived, or discharged unless such modification, waiver, or discharge is agreed
to in writing and signed by the Participant and by an authorized member of the
Committee, or by the respective parties’ legal representatives and successors,
except to the extent necessary to comply with Code Section 409A and other
legislation.

 

10

--------------------------------------------------------------------------------


 

10.5                  Applicable Law. To the extent not preempted by the laws of
the United States, the substantive laws of the state of California, without
regard to conflict of law principles, shall be the controlling law in all
matters relating to this Plan. [End of Plan]

 

11

--------------------------------------------------------------------------------